Election/Restriction

Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-8, drawn to a control system for a robotic surgical system with a control circuit configured to provide a first output control signal to the surgical tool based on the input control signal; determine a distance between the surgical tool and the tissue; and provide a second output control signal to the feedback generator based on the distance reaching a threshold distance, classified in A61B34/76.
II. Claims 9-15, drawn to a control system for a robotic surgical system with an input control device comprising a base and a forearm support, wherein the forearm support is movable relative to the base within a first zone upon receipt of a precision input control motion to the forearm support, wherein the forearm support is moveable relative to the base within a second zone upon receipt of a gross input control motion to the forearm support, and wherein the input control device further comprises a feedback generator with a control circuit configured to provide an output control signal to the surgical tool based on the input control signal; and provide a feedback signal to the feedback generator in response to the forearm support transitioning between the first zone and the second zone, classified in A61B90/60.
III. Claims 16-20, drawn to a control system for a robotic surgical system with an input control device configured to receive input control motions, wherein the input control device is configured to operate in a first operational mode and a second operational mode with a control circuit configured to provide first output control signals based on the input control signals in the first operational mode and provide second output control signals based on the input control signals in the second operational , classified in A61B34/74.

This application contains claims directed to the following patentably distinct species I, II and III. The species are independent or distinct because species I is directed toward a robotic surgical system that provides a feedback signal when a surgical tool reaches a threshold difference between the tool and target tissue of the surgery; species II is directed towards a forearm support and providing feedback when the forearm support transitions between first and second zones; and species III is directed towards an input control device and providing feedback when the input control device switches between first and second operational modes. Each of the species are directed toward different parts of a robotic surgical system and are not dependent on any of the other species (i.e. each invention can stand on its own). In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
⦁	the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification.
	the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter
⦁	the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable 

A telephone call was made to Lauren Murray on 11/6/2021 to request an oral election to the above restriction requirement, but did not result in an election being made.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY Y OH whose telephone number is (571)270-5912. The examiner can normally be reached M-Th (7:30-5:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 571-270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 


/HARRY Y OH/Primary Examiner, Art Unit 3664